                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                                1:20 CR 76

UNITED STATES OF AMERICA                    )
                                            )                ORDER
v.                                          )
                                            )
JOE LINDSEY TAYLOR, III                     )
a/k/a “Yosef Hakiem Bey”                    )
                                            )

           This matter is before the Court on a Motion for Inquiry into Status of

Counsel (Doc. 13) filed by defense counsel. A hearing on the Motion was

conducted on November 13, 2020. The undersigned took the matter under

advisement. This Order now follows.

     I.       Prior Issues Related to Counsel1

           On August 4, 2020, a Bill of Indictment was filed charging Defendant

with a single count of violating 18 U.S.C. §922(g)(1).

           Defendant made his initial appearance before the undersigned on

August 31, 2020. Assistant United States Attorney Daniel Bradley appeared

for the Government and Assistant Federal Public Defender Emily Jones

appeared with Defendant. Defendant did not complete a financial affidavit and

stated that he wished to represent himself. The Court asked numerous

questions of Defendant concerning his potential waiver of his right to counsel.


1   Additional detail appears in the undersigned’s Order of September 2, 2020 (Doc. 8).


          Case 1:20-cr-00076-MOC-WCM Document 16 Filed 11/17/20 Page 1 of 8
Upon completion of that process and after giving Defendant the opportunity to

confer with Ms. Jones, Defendant’s waiver was accepted. The Court, however,

and over Defendant’s objection, directed that the Federal Defender’s Office

assign standby counsel for Defendant. Assistant Federal Public Defender Mary

Ellen Coleman was assigned as Defendant’s standby counsel.

         On September 2, 2020, the matter came before the Court for arraignment

and a hearing on the Government’s motion for detention, with Mr. Bradley

appearing for the Government and Ms. Coleman appearing with Defendant as

standby counsel. Before the Court addressed arraignment and detention, the

undersigned again advised Defendant of his right to remain silent and his

rights regarding counsel. The undersigned also again questioned Defendant to

determine whether he wished to continue appearing pro se. During that

colloquy, Defendant stated that he did then wish to be represented. Defendant

was given an opportunity to confer with Ms. Coleman, who subsequently

presented a financial affidavit on Defendant’s behalf and confirmed that he did

seek appointed counsel. Defendant’s request for counsel was granted and Ms.

Coleman was appointed to appear for Defendant.

   II.     The Instant Motion and Hearing

         On November 9, 2020, Ms. Coleman filed the instant Motion for Inquiry

into Status of Counsel, which explains that Defendant now, again, seeks to

represent himself and has asked defense counsel to file a motion to withdraw.




     Case 1:20-cr-00076-MOC-WCM Document 16 Filed 11/17/20 Page 2 of 8
      To the extent the Motion sought a hearing on the issue of counsel, the

Motion was granted by text order and a hearing was held on November 13,

2020. Mr. Bradley once again appeared for the Government and Ms. Coleman

appeared with Defendant.

      Ms. Coleman advised that she was requesting, at Defendant’s direction,

leave to withdraw from the case, though was prepared to continue to appear

as standby counsel. Initially, the Government took no position regarding the

Motion. At the request of defense counsel, and without objection from the

Government, the courtroom and the record were sealed so that the Court could

hear from Defendant.2

      Defendant made a brief opening statement, including what appeared to

be a challenge to the Court’s jurisdiction. Defendant also, upon inquiry by the

Court, stated that he did wish to represent himself and was confident in his

ability to do so. Defendant acknowledged understanding that persons who may

hold a power of attorney for Defendant cannot act on his behalf as would a

licensed attorney at law. Ms. Coleman advised that she did not have any

concerns regarding Defendant’s mental competency.

      The courtroom and the record were then unsealed. The undersigned held

the Motion open and directed Defendant and Ms. Coleman to confer further

about these matters.




2Matters raised during the sealed portion of the hearing are referenced in this Order
only to the extent they do not appear to implicate privilege or other confidentiality
concerns and are necessary for the memorialization of the Court’s ruling.


     Case 1:20-cr-00076-MOC-WCM Document 16 Filed 11/17/20 Page 3 of 8
      Subsequently that morning, the case was re-called and the Court was

advised by Ms. Coleman that she and Defendant had spoken further, that

Defendant remained adamant that he wished to represent himself, and that

he would not actively cooperate with representation by Ms. Coleman. The

Court, as it had during Defendant’s initial appearance and arraignment, asked

numerous questions of Defendant regarding his request to proceed pro se.

Defendant answered many of the Court’s questions but stated that he “pled the

Fifth” with regard to other questions. During this discussion, Defendant was

again advised of the charge pending against him and the maximum possible

penalties he could be facing if he were to be convicted.

      Following these questions, the Court inquired as to whether either

counsel had any concerns. The Government expressed concern, having heard

Defendant’s responses to the Court’s questions, whether it was sufficiently

clear in light of Defendant’s refusal to answer certain questions that

Defendant’s waiver of counsel was knowing and voluntary, and therefore asked

the Court to deny the Motion. The Government, however, supported the

appointment of standby counsel if the Motion were granted. Ms. Coleman

argued that Defendant had made his wishes known clearly and asked that the

Motion be allowed.

      To the extent Defendant’s statements during the closed proceeding were

intended to be motions, the Court orally denied those requests and took the

Motion itself under advisement.




    Case 1:20-cr-00076-MOC-WCM Document 16 Filed 11/17/20 Page 4 of 8
   III.   Discussion

      The Sixth Amendment “grants to the accused personally the right to

make his defense.” Faretta v. California, 422 U.S. 806, 819 (1975). “A trial

court evaluating a defendant’s request to represent himself must ‘traverse ... a

thin line’ between improperly allowing the defendant to proceed pro

se, thereby violating his right to counsel, and improperly having the defendant

proceed with counsel, thereby violating his right to self-representation.” Fields

v. Murray, 49 F.3d 1024, 1029 (4th Cir. 1995)(quoting Cross v. United

States, 893 F.2d 1287, 1290 (11th Cir.), cert. denied, 498 U.S. 849, 111 S.Ct.

138, 112 L.Ed.2d 105 (1990)). “Because an exercise of the right of self-

representation necessarily entails a waiver of the right to counsel—a

defendant obviously cannot enjoy both rights at trial—the exercise of the right

of self-representation must be evaluated by using many of the same criteria

that are applied to determine whether a defendant has waived the right to

counsel. An assertion of the right of self-representation therefore must be (1)

clear and unequivocal; (2) knowing, intelligent and voluntary; and (3) timely.”

United States v. Frazier-El, 204 F.3d 553, 558 (4th Cir. 2000)(internal citations

omitted).

      In this case, Defendant has taken different positions concerning self-

representation at his initial appearance, his arraignment, and now in

connection with the Motion. However, at both his initial appearance and at the

instant hearing, Defendant was clear and unequivocal about his desire to

represent himself. Although Defendant did change his position at his



     Case 1:20-cr-00076-MOC-WCM Document 16 Filed 11/17/20 Page 5 of 8
arraignment and request counsel, he has otherwise remained focused on

representing himself. That is, Defendant has twice, including at the recent

hearing, clearly and unequivocally asserted his right to self-representation.

      Defendant’s decision also appears to be knowing, intelligent, and

voluntary. He has been advised multiple times by the Court about the

disadvantages of representing himself. Defendant’s refusal to answer certain

questions during the Motion hearing, such as whether he was familiar with

applicable court rules, on Fifth Amendment grounds gives the Court some

pause, as does Defendant’s statement appearing to challenge the Court’s

jurisdiction. However, Defendant previously answered similar questions at his

prior appearances. Further, having observed Defendant in open court on

multiple occasions, it appears that Defendant understands the proceedings

and is choosing to represent himself, notwithstanding the potential dangers of

doing so and notwithstanding the Court’s recommendation that he not attempt

this course of action. He has also had the opportunity to confer with counsel

from the Federal Defender’s Office at each stage of the proceedings. As noted

in that regard, he has been represented by Ms. Coleman since his arraignment

and was instructed to confer with her specifically prior to the conclusion of the

hearing on the Motion.

      As Defendant’s case is set for the December 7, 2020 trial docket,

Defendant’s request is timely.3



3 During the hearing, Ms. Coleman noted that the deadline for Defendant to file pre-
trial motions is November 22.


     Case 1:20-cr-00076-MOC-WCM Document 16 Filed 11/17/20 Page 6 of 8
      Under      these   circumstances,   the   undersigned   is   satisfied   that

Defendant’s waiver meets the applicable requirements.

      With regard to standby counsel, in light of the history of this matter, and

for the reasons discussed at the hearing, the undersigned finds that standby

counsel should be appointed to assist Defendant or replace Defendant if it is

later determined that Defendant can no longer be permitted to proceed pro se.

The undersigned further concludes that Ms. Coleman should serve in that

capacity.

      IT IS THEREFORE ORDERED THAT:

      1. The Motion for Inquiry into Status of Counsel (Doc. 13) is GRANTED

            IN PART as follows:

              a. Ms. Coleman is WITHDRAWN as primary counsel of record and

                 Defendant’s request to represent himself in this matter is

                 GRANTED.

              b. Ms. Coleman is APPOINTED as standby counsel for Defendant

                 and Defendant’s objections to the contrary are OVERRULED.

      2. To the extent that any of Defendant’s statements during the hearing

            were intended to be motions that pertained to any matter other than

            the pending Motion, they are DENIED WITHOUT PREJUDICE

            since, at the time any such motions were made, Defendant was still

            represented by counsel. See LCrR 47.1(g). Should Defendant wish to

            make pre-trial motions, they should be submitted in the usual course




    Case 1:20-cr-00076-MOC-WCM Document 16 Filed 11/17/20 Page 7 of 8
    pursuant to the Federal Rules of Criminal Procedure and the Local

    Rules of this District.




                              Signed: November 17, 2020




Case 1:20-cr-00076-MOC-WCM Document 16 Filed 11/17/20 Page 8 of 8
